DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2011/0240168 to Shahkarami in view of USPN 7,407,900 to Cunningham in view of USPAP 2012/0270454 to Chiou.
Shahkarami discloses a multi-layer ballistic woven fabric, comprising: a. an upper woven layer having upper warp yarns and upper weft yarns that are interwoven together to form the upper woven layer, the upper woven layer having an outer surface and an inner surface; b. a lower woven layer having lower warp yarns and lower weft yarns that are interwoven together to form the lower woven layer, the lower woven layer having an outer surface and an inner surface; c. wherein the inner surfaces of the upper and lower layers are facing each other, and the outer surfaces of the upper and lower layers are facing away from each other; and d. a plurality of securing yarns, each securing yarn interwoven with at least 
Shahkarami discloses that a resin is present on at least one the inner surfaces of the layers [0045] but Shahkarami does not appear to mention the resin being present in a non-homogeneous manner. Cunningham discloses that it is known in the ballistic fabric art to non-homogeneously bond resin between two ballistic fabric layers to assure that delamination occurs during a ballistic event (see entire document including column 1, lines 17-53 and column 3, lines 31-52). Therefore, it would have been obvious to one having ordinary skill in the art to provide the inner resin of Shahkarami as taught by Cunningham, motivated by a desire to assure that delamination occurs during a ballistic event.
Shahkarami does not appear to mention depositing resin such that it substantially covers and penetrates into at least one of the outer surfaces of the layers, but Chiou discloses that it is known in the ballistic fabric art to deposit resin such that it substantially covers and penetrates into at least one of the outer surfaces of the layers to provide the article with water repellency (see entire document including [0010], [0066], [0103], [0114], [0121] and [0127]). Therefore, it would have been obvious to one having ordinary skill in the art to provide outer resin as taught by Chiou, motivated by a desire to provide the article with water repellency.
Claim 2, adhesion of the resin to the yarns on the inner surfaces is sufficiently poor so that delamination of the layers can occur during a ballistic event (column 1, lines 17-53 of Cunningham). 
Claim 3, the securing yarns are made of a high elongation, low strength yarn [0033]. 
Claim 4, the non-homogeneous resin distribution create at least some zones of weakness that allow the resin to rupture or fracture during a ballistic event, thus facilitating delamination of the layers (column 1, lines 17-53 of Cunningham).

Claim 6, the modulus of the resin is in the range of about 25,000 to about 30,000 psi (column 3, lines 13-30 of Cunningham).  
Claim 7, the resin bonds to the yarns (column 3, lines 12-30 of Cunningham) and does not completely penetrate through the fabric nor substantially encapsulating all of the warp and weft yarns ([0103] of Chiou), thus inherently encouraging the yarns to dissipate energy through movement during ballistic events. 
Claim 8, the resin being present on at least one of the inner surfaces in a non-homogeneous manner restricts the amount of resin so that there is insufficient resin to wet the entire inner surfaces of the fabric (column 3, lines 31-52 of Cunningham). 
Claim 9, the amount of resin used is less than about 20 wt % of the weight of combination of the fabric and resin column 3, lines 31-52 of Cunningham). 
Claim 10, the resin has a high viscosity at temperatures required for adhesion between the resin and the yarns (column 3, lines 31-52 of Cunningham). 
Claim 11, the resin comprises a low density polyethylene (column 3, lines 31-52 of Cunningham). 
Claim 12, the resin comprises nylon (column 3, lines 31-52 of Cunningham).  
Claim 13, the resin comprises polyurethane (column 3, lines 31-52 of Cunningham).  
Claim 14, the resin comprises PVB phenolic (column 1, lines 17-53 of Cunningham). 
Claims 15-18, Cunningham does not appear to mention varying the surface coverage of the resin on the inner surfaces but Chiou discloses that it is known in the art to bind ballistic fabric layers together with a discontinuous resin film [0064] and Cunningham discloses that the integrity and other properties of composite depend on the amount of resin (column 3, lines 9-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the resin in discontinuous film form and having any desirable resin coverage, such as between 40 and 60%, because it 
Claims 20 and 21, the securing yarns are made of non-ballistic or ballistic yarns [0039]. In addition, Chiou discloses that it is known to construct securing yarns with non-ballistic or ballistic yarns [0065]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the securing threads from any suitable ballistic or non-ballistic material, because it within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.

Conclusion
This application is a continuation of applicant's earlier Application No. 15/036,664.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789